Per Curiam.
—Upon an examination of the evidence upon which the plaintiff claimed an estoppel as against Mrs. Charlotte Mayer we do not think that it is sufficiently explicit and distinct to justify the conclusion sought to be drawn therefrom.
The decree of the surrogate, however, should be so far modified as to allow •the executors at the proper time to claim the benefit of the payment which they have prematurely made to the brother of the testator, Sally Mayer, and as modified, the decree should be affirmed, without costs to either party.